Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION

                                           No. 04-14-00738-CR

                                        IN RE Jerome JORDAN

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 29, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Jerome Jordan filed this pro se petition for writ of mandamus on October 22, 2014,

complaining of the trial court’s denial of his motion for speedy trial. Relator has been appointed

trial counsel to represent him in connection with his pending criminal charges. We conclude that

any original proceeding on the issue presented should be presented by relator’s trial counsel.

Relator is not entitled to hybrid representation. See Patrick v. State, 906 S.W.2d 481, 498 (Tex.

Crim. App. 1995). The absence of a right to hybrid representation means relator’s pro se mandamus

petition will be treated as presenting nothing for this court’s review. See id.; see also Gray v.




1
 This proceeding arises out of Cause No. 2013CR7589, styled The State of Texas v. Jerome Jordan, pending in the
227th Judicial District Court, Bexar County, Texas, the Honorable Philip A. Kazen Jr. presiding.
                                                                                   04-14-00738-CR


Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.] 1994, orig. proceeding).

Accordingly, relator’s petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-